Citation Nr: 1805875	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-27 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1989 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2015.

The Board previously considered and remanded this matter in September 2015 and again in October 2016 to obtain medical examinations.  Pursuant to these directives, the Veteran attended VA medical evaluations in October 2015 and November 2016.  Accordingly, this matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must again remand this matter to allow VA to satisfy its duty to assist the Veteran in the development of his claim.

As part of its duty to assist a claimant, the VA is required to make reasonable efforts to obtain evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This obligation includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  Likewise, VA is obligated to obtain records from the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

The record indicates that VA most recently obtained SSA disability records in April 2014.  At that time, SSA provided the medical and adjudicative records relating to a 2012 claim for benefits administered by SSA.  However, VA treatment records from June 2015 indicate that the Veteran was again seeking disability benefits from SSA and had retained an attorney in furtherance of his claim.  Unfortunately, it does not appear that VA has made any attempts so far to obtain the records underlying that adjudication.  As the question of whether or not the Veteran has a current diagnosis of fibromyalgia is central to the Veteran's claim, and as these SSA disability records are potentially relevant in addressing that issue, the Board finds that it must again remand this matter to obtain all potentially relevant records in possession of a federal agency.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not currently contained in the claims file and associate them with the Veteran's claims file.

2.  Thereafter, contact SSA and obtain a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying any such decision.  Associate any records received from SSA with the claims file.  If no records are available, a negative response should be associated with the Veteran's claims file.

3.  After ensuring compliance with the directives above, complete any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable amount of time to respond before returning the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




